                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §   CIVIL ACTION 6:20-cv-00889-ADA
BRAZOS LICENSING AND               §   CIVIL ACTION 6:20-cv-00891-ADA
DEVELOPMENT,                       §   CIVIL ACTION 6:20-cv-00892-ADA
                                   §
     Plaintiff,                    §
                                   §
v.                                 §
                                   §
HUAWEI TECHNOLOGIES USA            §
INC.; HUAWEI TECHNOLOGIES          §
CO., LTD.,                         §
                                   §
     Defendants.                   §


              PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF
                                              Table of Contents

I.    U.S. Patent No. 6,704,304 (Case No. 6:20-cv-00889) .......................................................1

              means for determining whether a call should be routed over said
                    PSTN or said core packet network” (claim 3) .........................................1

II.   U.S. Patent No. 7,406,260 (Case No. 6:20-cv-00891) .......................................................3

              1.       “masking alarms in the OCh paths in transmit direction”
                       (Claim 1) .....................................................................................................3

              2.       “masking alarms in the OCh paths in receive direction” (Claim
                       1) ..................................................................................................................3

              3.       “wherein the step of analyzing alarms comprises the steps of:”
                       (Claim 1) .....................................................................................................5

              4.       “masking alarms in the downstream OCh path in the transmit
                       direction that are correlated with each alarm in the list”
                       (Claim 1) .....................................................................................................8




                                                               i
                                             TABLE OF AUTHORITIES

Cases

Net MoneyIN, Inc. v. VeriSign, Inc.,
  545 F.3d 1359 (Fed. Cir. 2008) .............................................................................................. 1, 2




                                                                 ii
       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

respectfully submits this reply claim construction brief in support of its proposed constructions.

I.     U.S. Patent No. 6,704,304 (Case No. 6:20-cv-00889)

       means for determining whether a call should be routed over said PSTN or said core
         packet network” (claim 3)
       WSOU’s Proposed Construction                    Defendant’s Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6.
 Function: “determining whether a call should be routed over said PSTN or said core packet
 network”
 Structure: programming to perform the            server system (13), as depicted in Figure 1,
 algorithm disclosed at 1:55-62, 4:1-10, 4:19-    programmed to perform the algorithm disclosed
 25, and Figure 2 (blocks 203 and 205), and       at 1:55-62, 4:1-10, 4:19-25, and Figure 2
 equivalents thereof.                             (blocks 203 and 205), and equivalents thereof.

       Huawei misunderstands why it would be “‘both redundant and illogical’ to construe the

server system 13 itself as the structure corresponding to the recited means” for determining. Op.

Br. at 1 (quoting Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1364 (Fed. Cir. 2008)). The

disputed “means for” term is recited only in dependent claim 3, in the following context:
      3. The apparatus of claim 1, wherein said server system comprises means for
         determining whether a call should be routed over said PSTN or said core
         packet network.

’304 patent, 5:11-13 (claim 3). Similar to the claims in Net MoneyIn, claim 3 here requires that

the “server system comprises means for” accomplishing the recited functional language. In view

of this defining context, the “means for” term refers to structure within the “server system” for

accomplishing the recited functional language, and not to the entirety of the “server system” itself.

       Contrary to what Huawei argues, the redundancy issue is not whether Huawei’s proposed

construction would render claim 3 redundant with claim 1. Resp. Br. 4‒5 (“The ‘server system’

recited in independent claim 1 is not so limited, and thus there is no redundancy.’). Rather, the

redundancy in Huawei’s proposed construction arises from claim 3 reciting the disputed “means

for” term as being a subpart of the expressly claimed “server system” (i.e., “said server system

comprises means for determining . . . .”). ’304 patent, 5:11-13. Thus, it would be impermissibly


                                                 1
“redundant and illogical” to structurally require the “server system” to further comprise itself. Net

MoneyIN, 545 F.3d at 1364.

       Huawei only underscores the error of its construction by arguing that the corresponding

structure refers not only to the “server system” in its entirety, but also to certain algorithmic

structure of the “server system.” Resp. Br. 4‒5. If the corresponding structure of the “means for

determining” term referred to the entirety of disclosed server system (13) itself, as Huawei

incorrectly argues, the redundancy is only compounded by further naming disclosed internal

features of that server system (13) (e.g., algorithmic structure thereof) as corresponding structure.

       Because the parties have at least reached agreement concerning algorithmic structure

corresponding to the functional language in question, and given the surrounding claim language

itself expressly requires that the recited “means for determining” must be part of the claimed server

system, sufficient corresponding structure may be identified as “programming to perform the

algorithm disclosed at 1:55-62, 4:1-10, 4:19-25, and Figure 2 (blocks 203 and 205), and

equivalents thereof.” This wholly reflects the overlap in the parties’ respective constructions.

       WSOU had previously attempted to reach a compromise by proposing, in its original

construction, a slight modification to Huawei’s proposed construction. Op. Br. at 2. Specifically,

rather than incorrectly identifying the corresponding structure for the “means for” term as the

“server system” in its entirety, WSOU had proposed, instead, “the portion(s) of server system (13)

programmed to perform respective operations of the algorithm . . . .” Id. Huawei rejected that
compromise.     Resp. Br. 4‒5.      Because the claim language expressly recites “means for

determining” as a subpart of the expressly claimed “server system” (i.e., “said server system

comprises means for determining …”), it is unnecessary for the construction of the corresponding

structure to restate this explicit structural tether. Accordingly, as shown in the table above, WSOU

withdraws its rejected compromise and, instead, identifies the corresponding structure as

“programming to perform the algorithm disclosed at 1:55-62, 4:1-10, 4:19-25, and Figure 2 (blocks

203 and 205), and equivalents thereof.” As emphasized above, this simplified construction wholly

reflects the agreed algorithmic structure expressed in both parties’ respective proposals.


                                                 2
II.      U.S. Patent No. 7,406,260 (Case No. 6:20-cv-00891)
                 1.      “masking alarms in the OCh paths in transmit direction” (Claim 1)

                 2.      “masking alarms in the OCh paths in receive direction” (Claim 1)
         WSOU’s Proposed Construction                     Defendant’s Proposed Construction
 Plain and ordinary meaning                           Indefinite

         Defendant argues that these terms do not disclose how to determine the transmit direction

as compared to the receive direction. Resp. at 6-10.1 However, Defendant’s arguments focus

myopically on just the “direction” part of the claim term and forget that the claim term (and the

claims as a whole) recites and are directed to “OCh paths.” As the claims themselves explain, an

OCh path is an “Optical Channel path” (’260 patent, 7:34-35), and an OCh path comprises a

sequence of ports (Id., 7:34-36). It is important to note that the OCh path comprises a sequence

of ports because all of Defendant’s arguments are mooted by the teaching of the ’260 patent that

the OCh paths are not any and every possible combination of paths through an optical network but

instead just a specific set of paths that are affected by the root cause alarms in an optical network.

This is made expressly clear in the claim language itself:

                 1. A method for network wide fault isolation in an optical network
                 having Optical Channel (OCh) paths, OCh path comprising a
                 sequence of ports, the method me the steps of:
                 identifying root cause alarms in the optical network; and
                 displaying said root cause alarms;

1 Defendant     purports to fault WSOU’s opening claim construction brief for failing to “identify
      any disclosure of how to determine the ‘transmit direction.’” Resp. at 6. However, WSOU
      received notice of Defendant’s invalidity theories for the first time through Defendant’s
      responsive brief. Specifically, Defendant fails to acknowledge that before WSOU’s opening
      brief was filed, WSOU requested that Defendant identify its invalidity theories during the
      meet and confer (on May 21, 2021) to narrow the claim terms for dispute and that Defendant
      refused to provide its invalidity theories. Further, during that the same meet and confer, when
      WSOU asked if Defendant’s invalidity theories were directed at the entire phrase of the terms
      or just a portion of the terms (such as a “direction,” here), Defendant expressly stated that
      Defendant’s invalidity theory was directed to the entirety of the term. Thus, despite being
      expressly asked, Defendant chose instead to waste resources and engage in gamesmanship by
      withholding and obfuscating its invalidity theories.


                                                  3
               wherein the step of identifying the root cause alarms in the optical
               network comprises the steps of:
               constructing a list of all affected OCh paths in the optical
               network; and
               analyzing the OCh paths in said list;
               wherein the step of analyzing the OCh paths in said list,
               comprises the steps of:
               masking alarms in the OCh paths in transmit direction; and
               masking alarms in the OCh paths in receive direction;
               wherein the step of analyzing alarms comprises the steps of:
               preparing a list of the alarms present at each port on the OCh path
               in the transmit direction;
               determining if each alarm in the list is an OCh alarm or a port level
               alarm or a card level alarm; and
               masking alarms in the downstream OCh path in the transmit
               direction that are correlated with each alarm in the list.

        ’260 patent, 7:34-54 (emphasis added).2

        As seen from the reproduction of Claim 1, above, the claim language requires creating a

list of OCh paths, and then the claim language requires analyzing the OCh paths in said list.

Therefore, there is no ambiguity about the paths or the transmit and receive direction. Each

specified path in the list of OCh paths will have a transmit direction and a receive direction

(because light (i.e. as used in the claimed optical network) is directional), and, for any given OCh

path that is specified in the list of OCh paths, the light path for the specific OCh path will have

either a transmit or receive direction (because the specification teaches that analyzing a specific

OCh path begins with “the first port on the path” (’260 patent, 6:53-55, Fig. 4)). In other words,

the specification teaches that for every identified OCh path in the said list of OCh paths, analyzing

a given OCh path begins with the “first port on the path,” and regardless of which end of the path

that particular “first port on the path” may be, that first port for that particular path will either be

receiving along the particular path or transmitting along the particular path.


2 The
    specification teaches the same regarding identifying a list of OCh paths and analyzing the
   OCh paths in said list. See e.g., ’260 patent, 2:23-61, 6:20-21.


                                                   4
        Thus, there is no ambiguity in the claims or in the specification. The specification teaches

“generating a list L containing all the affected OCh paths” (see e.g., ’260 patent, 6:20-21, Fig. 2),

iterating through the said list of OCh paths (see e.g., ’260 patent, 6:21-24), and for path in the said

list of paths, the specification teaches starting the analysis with the “first port on the path” (see

e.g., ’260 patent, 6:53-55). Because light is directional, and because in an optical network, there

must be transmitters and receivers of light, starting from the first port in a path (i.e. start point or

an end point), for a particular path, the light moving along that particular path will either be in the

transmit direction (emitting from a transmitter in the first port) or in a receive direction

(terminating at a receiver in the first port).

        Thus, Defendant is wrong that there is no point of reference provided and that even if a

point of reference was provided, there is no way to determine “which ‘transmit direction’” is

claimed. Resp. 9-10. As shown above, a point of reference is provided (the first port on an OCh

path), and to the extent Defendant’s arguments can be understood, it appears by “which ‘transmit

direction’” Defendant means which path of all possible paths in or out from a port. However,

Defendant is again wrong, because as also discussed above, the specification and the claim

language teach generating a list containing a specific set of OCh paths. These claim terms should

be given their plain and ordinary meaning.

                3.      “wherein the step of analyzing alarms comprises the steps of:”
                        (Claim 1)
        WSOU’s Proposed Construction                       Defendant’s Proposed Construction
 Plain and ordinary meaning                            Indefinite

        Defendant argues that the phrase “analyzing alarms” does not appear elsewhere in claim 1.

However, as taught by the specification, “[t]he step of masking alarms in the OCh path in the

transmit direction comprises the step of analyzing alarms at the ports on the OCh path in the

transmit direction.” ’260 patent, 2:38-40. Also, “[t]he step of masking alarms in the OCh path in

the receive direction comprises the step of analyzing alarms at the ports on the OCh path in the

receive direction.” Id., 2:51-53. This is further detailed and confirmed by the specification in



                                                   5
discussing Figures 2-4. See Id., 6:14-7:11. Moreover, dependent claim 3 further confirms this

understanding where claim 3 recites: “wherein the step of masking alarms in the OCh path in the

receive direction comprises the step of analyzing alarms at the ports on the OCh path in the receive

direction.” Id., 7:59-62. Thus, “wherein the step of analyzing alarms” refers to the previously

recited “masking alarms in the OCh paths in the transmit direction” in claim 1. This is confirmed

within the “wherein” clause itself which is specifically directed to ports and alarms on the OCh

path in the transmit direction. See Id., 7:48-54. This is opposed to Claim 3, for example, which is

expressly directed to alarms on the OCh path in the receive direction. See Id., 7:59-62.

       Defendant argues that the above reads the specification into the claim. Resp. at 11.

However, that is incorrect, as the citations to the specification merely demonstrate how a person

of skill in the art would understand the claim language. It does not seek to import anything into

the claim language. Next, Defendant argues that because there are two recitations of “masking

alarms,” “the step of analyzing alarms” cannot refer to both. Resp. at 11. However, again,

Defendant is incorrect or confused. In claim 1, “the step of analyzing alarm comprises the steps

of:…” refers to the previously recited “masking alarms in the OCh paths in the transmit direction”

in claim 1. In other words, this “wherein” clause – “wherein the step of analyzing alarms

comprises…” further narrows the “masking alarms in the OCh paths in the transmit direction” of

claim 1 only. Claim 3 further narrows the second “masking alarms” element (“masking alarms in

the OCh paths in the receive direction”). Again, this is confirmed within the “wherein” clause

itself, which is specifically directed to ports and alarms on the OCh path in the transmit direction.

See Id., 7:48-54.

       Defendant then argues that because the claim language recites two lists, it would not be

understood which of the two lists the “determining” and “masking” steps refer to. Resp. 12. But

again, Defendant is wrong because the second “list” and the “determining” and “masking” steps

within the “wherein” clause are all self-contained in the “wherein” clause. Therefore, the

“determining” and “masking” steps recited in the “wherein” clause refer back to “a list of the




                                                 6
alarms present at each port on the OCh path in the transmit direction,” which is also recited in the

“wherein” clause.

       Defendant further argues that the above somehow would render claim 3 redundant and

violate the doctrine of claim differentiation. Resp. at 12. Yet again, Defendant is wrong, because

dependent claim 3 does further limit the “masking alarms in the OCh paths in the receive direction”

recited in claim 1 by further limiting the performance of masking alarms in the OCh paths in the

receive direction. Further, Defendant’s additional argument that claim 4 contradicts the correct

understanding of the claim language is misplaced. Dependent claim 4 further limits dependent

claim 3. To make this clear, below are independent claim 1 and dependent claims 3 and 4

reproduced in full and color coded to show that the “wherein the step of analyzing alarms” step in

claim 1 relates to the “masking alarms in the OCh paths in the transmit direction” of claim 1
(highlighted green) and that dependent claims 3 and 4 relate to the “masking alarms in the OCh

paths in the receive direction” of claim 1 (highlighted light blue):


               1. A method for network wide fault isolation in an optical network
               having Optical Channel (OCh) paths, OCh path comprising a
               sequence of ports, the method me the steps of:
               identifying root cause alarms in the optical network; and
               displaying said root cause alarms;
               wherein the step of identifying the root cause alarms in the optical
               network comprises the steps of:
               constructing a list of all affected OCh paths in the optical network;
               and
               analyzing the OCh paths in said list;
               wherein the step of analyzing the OCh paths in said list, comprises
               the steps of:
               masking alarms in the OCh paths in transmit direction; and
               masking alarms in the OCh paths in receive direction;
               wherein the step of analyzing alarms comprises the steps of:
               preparing a list of the alarms present at each port on the OCh path
               in the transmit direction;



                                                  7
               determining if each alarm in the list is an OCh alarm or a port level
               alarm or a card level alarm; and
               masking alarms in the downstream OCh path in the transmit
               direction that are correlated with each alarm in the list.


               3. A method as claimed in claim 1 wherein the step of masking
               alarms in the OCh path in the receive direction comprises the step
               of analyzing alarms at the ports on the OCh path in the receive
               direction.

               4. A method as claimed in claim 3, wherein the step of analyzing
               alarms comprises the steps of:

               preparing a list of the alarms present at each port on the OCh path
               in the receive direction;

               determining if each alarm in the list is an OCh alarm or a port level
               alarm or a card level alarm; and

               masking alarms in the downstream OCh path in the receive
               direction that are correlated with each alarm in the list.

       ’260 patent, 7:34-54, 7:58-8:4 (emphasis added).

       As seen above, claim 3 limits only “masking alarms in the OCh path in the receive

direction,” and further claim 3 recites “analyzing alarms at the ports on the OCh path in the receive

direction.” Claim 4, further limits claim 3. Meaning, the “wherein the step of analyzing alarms…”

in claim 4 further narrows the “the step of analyzing alarms at the ports on the OCh path in the

receive direction” of claim 3. Put differently, claims 3 and 4 are limited to the “masking alarms in

the OCh paths in the receive direction” element of claim 1, whereas the “wherein the step of

analyzing alarms” clause of claim 1 refers to the “masking alarms in the OCh paths in the transmit

direction” element of claim 1.

               4.      “masking alarms in the downstream OCh path in the transmit
                       direction that are correlated with each alarm in the list” (Claim 1)
       WSOU’s Proposed Construction                      Defendant’s Proposed Construction
 Plain and ordinary meaning                          Indefinite




                                                 8
        As discussed above in the “masking alarms” terms (which Defendant refers to as the

“transmit direction” and “receive direction” term), the specification and claim language do provide

context (and a point of reference) for both the “transmit direction” and “receive direction.” See

Section II.1 and 2, above. Next Defendant argues that “downstream OCh path” also lacks a point

of reference. Resp. at 13. Defendant is wrong, as discussed above in Section II.1 and 2, the

specification teaches “generating a list L containing all the affected OCh paths” (see e.g., ’260

patent, 6:20-21, Fig. 2), iterating through the said list of OCh paths (see e.g., ’260 patent, 6:21-

24), and for path in the said list of paths, the specification teaches starting the analysis with the

“first port on the path” (see e.g., ’260 patent, 6:53-55). Because the specification teaches starting

with the “first port on the path,” the “downstream OCh path” refers to ports on the path including

the next port on the path and after. For example, Figure 4 shows setting variable “P” to the first

port on the path at step 404, and then checking if P is the last port on the path at step 428, and if

not, then setting P to the next port on the path at step 432. This is also described in the specification.

See ’260 patent, 6:46-77:11. Thus, “downstream OCh path” is expressly taught to mean ports on

the path subsequent to the current port, which includes the “next port on the path” until the “last

port on the path” and every port in between.

        Defendant also argues that a person of ordinary skill in the art would not know “which

downstream OCh path is claimed.” Resp. at 13. But Defendant is again wrong. At the “masking

alarms in the downstream OCh path in the transmit direction” step, the claimed invention has

already begun iterating through the list of affected OCh paths one at a time. Therefore this claim

term is directed to only the single OCh path that is being analyzed.

        Defendant then argues that a person of ordinary skill in the art would not understand

whether claim 1 requires masking an alarm when it is correlated with any other alarm in the list or

instead only masking the alarm when it is correlated with every alarm in the list. Resp. at 13-14.

But there is no confusion – the claim language specifies masking alarms for every correlated alarm

in the list. Indeed, that is one of the goals of the claimed invention, as disclosed in the summary of

the invention: “[t]herefore there is an objective of the invention to provide a system and method


                                                    9
for determining a root cause alarm in an optical communication system while suppressing other

correlated alarms.” ’260 patent, 2:23-26. If there are alarms in the list downstream on the OCh

path that are not correlated with an alarm in the list, then those alarms are not masked.



Dated: July 2, 2021                           Respectfully submitted,

                                      By:     /s/ Ryan Loveless
                                              James L. Etheridge
                                              Texas Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas Bar No. 24065671
                                              Travis L. Richins
                                              Texas Bar No. 24061296
                                              Jeffrey Huang
                                              Etheridge Law Group, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              Jhuang@EtheridgeLaw.com

                                              Mark D. Siegmund
                                              State Bar No. 24117055
                                              mark@waltfairpllc.com
                                              Law Firm of Walt, Fair PLLC.
                                              1508 North Valley Mills Drive
                                              Waco, Texas 76710
                                              Telephone: (254) 772-6400
                                              Facsimile: (254) 772-6432

                                              Counsel for Plaintiff WSOU Investments, LLC




                                                 10
                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on July 2, 2021.

                                             /s/ James L. Etheridge
                                             James L. Etheridge




                                               11
